Title: From Thomas Jefferson to Edward Gantt, 19 September 1801
From: Jefferson, Thomas
To: Gantt, Edward


Dear Sir
Monticello Sep 19. 1801.
I have duly recieved your favor of the 14th and am sorry I have no subject at present in such a stage of vaccination as to yield the matter in it’s proper state. on the 24th I shall have some, which will be in time to forward by the post which will reach you on the 29th as well as to carry on myself, as I shall be with you about the same time. it is now very much spread in this part of the country, but I am afraid that under so many operators not acquainted with the proper time of taking the matter, it will immediately become spurious. I very much doubt whether it is at all to be depended on after eight times 24. hours from the hour of innoculation. I observe that immediately after that the matter begins to be yellowish, to thicken, & to shew that absorption has begun. Accept assurances of my esteem & high respect.
Th: Jefferson
